Name: Commission Regulation (EEC) No 3271/90 of 13 November 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 314/6 Official Journal of the European Communities 14. 11 . 90 COMMISSION REGULATION (EEC) No 3271/90 of 13 November 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3136/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 Q, as last amended by Regulation (EEC) No 3210/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor'- Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article' 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( 10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u), for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 14 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. O OJ No L 280, 29 . 9 . 1989, p . 2. (3) OJ No L 164, 24. 6. 1985, p . 11 . (&lt;) OJ No L 299, 30 . 10 . 1990, p. 42. (*) OJ No L 167, 25. 7. 1972, p . 9 . (4) OJ No L 201 , 31 . 7. 1990, p . 11 . O OJ No L 268, 29 . 9 . 1990, p . 76. (8) OJ No L 307, 7. 11 . 1990, p . 17. O OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 14. 11 . 90 Official Journal of the European Communities No L 314/7 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 11 12 1 2 3 4 1 . Gross aids (ECU):  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 28,629 28,318 28,596 28,874  Other Member States 22,095 21,877 21,659 21,348 21,626 21,904 2. Final aids : II \ (a) Seed harvested and processed in : || ||  Federal Republic of Germany (DM) 52,02 51,50 50,99 50,26 50,91 51,62  Netherlands (Fl) 58,61 58,03 57,45 56,63 57,36 58,19  BLEU (Bfrs/Lfrs) 1 072,85 1 062,27 1 051,68 1 036,58 1 050,08 1 064,10  France (FF) 174,45 172,73 171,01 168,56 170,75 172^5  Denmark (Dkr) 198,41 196,45 194,50 191,70 194,20 196,70  Ireland ( £ Irl ) 19,417 19,225 19,033 18,760 19,004 19,249  United Kingdom ( £) 16,980 16,800 16,615 16,338 16,556 16,724  Italy (Lit) 38 919 38 535 38 151 37 603 38 093 38 583  Greece (Dr) 4 726,83 4 649,76 4 560,90 4 454,21 4 517,05 4 497,99 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,13  in another Member State (Pta) 54,75 23,68 0,00 0,00 0,00 0,13 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 5 971,57 5 895,26 5 953,31 5 980,78  in another Member State (Esc) 6 071,41 6 026,20 5 971,57 5 895,26 5 953,31 5 980,78 No L 314/8 Official Journal of the European Communities 14. 11 . 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 11 12 1 2 3 4 1 . Gross aids (ECU): i  Spain 0,000 0,000 1,969 1,658 1,936 2,214  Portugal 1,030 1,030 31,129 30,818 31,096 31,374  Other Member States 24,595 . 24,377 24,159 23,848 24,126 24,404 2. Final aids : \ l l (a) Seed harvested and processed in : \ I I  Federal Republic of Germany ||l l (DM) 57,90 57,39 56,87 56,14 56,80 57,51  Netherlands (Fl) 65,24 64,66 64,08 63,26 64,00 64,82  BLEU (Bfrs/Lfrs) 1 194,24 1 183,66 1 173,07 1 157,97 1 171,47 1 185,49  France (FF) 194,19 192,47 190,75 188,29 190,49 192,68  Denmark (Dkr) 220,86 218,90 216,95 214,15 216,65 219,15  Ireland ( £ Irl ) 21,613 21,422 21,230 20,957 21,201 21,446  United Kingdom ¢( £) 18,929 18,749 18,564 18,287 18,505 18,673  Italy (Lit) 43 323 42 939 42 555 42 007 42 497 42 986  Greece (Dr) 5 284,09 5 207,03 5 118,17 5 011,47 5 074,31 5 055,26 (b) Seed harvested in Spain and IlIlII processed : IlIl IlIl  in Spain (Pta) 0,00 0,00 370,67 318,36 360,71 382,37  in another Member State (Pta) 436,99 405,92 370,67 318,36 360,71 . 382,37 (c) Seed harvested in Portugal and processed : liII \  in Portugal (Esc) 214,94 214,94 6 493,26 6 416,95 6 475,00 6 502,47  in another Member State (Esc) 6 593,10 6 547,89 6 493,26 6 416,95 6 475,00 6 502,47 14. 11 . 90 Official Journal of the European Communities No L 314/9 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period \ 11 12 1 2 3 1 . Gross aids (ECU): \  Spain 8,600 8,600 29,226 29,557 29,888  Portugal 0,000 0,000 38,235 38,566 38,897  Other Member States 26,680 26,636 25,995 26,326 26,657 2. Final aids : \ (a) Seed harvested and processed in (') : \ \  Federal Republic of Germany (DM) 62,81 62,71 61,20 61,98 62,76  Netherlands (Fl) 70,77 70,65 68,95 69,83 70,71  BLEU (Bfrs/Lfrs) 1 295,48 1 293,35 1 262,22 1 278,29 1 294,37  France (FF) 210,66 210,31 205,25 207,86 210,47  Denmark (Dkr) 239,58 239,19 233,43 236,40 239,38  Ireland ( £ Irl ) 23,446 23,407 22,844 23,135 23,426  United Kingdom ( £) 20,501 20,459 19,933 20,166 20,425  Italy (Lit) 46 995 46 918 45 789 46 372 46 955  Greece (Dr) 5 705,30 5 665,23 5 465,70 5 510,88 5 585,70 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 314,91 1 314,91 4 537,63 4 581,04 4 631,46  in another Member State (Pta) 4 709,77 4 704,68 4 607,22 4 650,85 4 701,28 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 7 975,62 8 031,96 8 101,08  in Spain (Esc) 8 310,64 8 301,46 8 153,84 8 211,43 8 282,10  in another Member State (Esc) 8 128,99 8 120,01 7 975,62 8 031,96 8 101,08 3. Compensatory aids : Il\  in Spain (Pta) 4 685,34 4 679,02    4. Special aid : \ Il  in Portugal (Esc) 8 128,99 8 120,01    (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spam, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than die country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,057940 2,055010 2,052680 2,050220 2,050220 2,043900 Fl 2,320400 2,316900 2,313390 2,310550 2,310550 2,302980 Bfrs/Lfrs 42,417500 42,371400 42,322200 42,275000 42,275000 42,169400 FF 6,900620 6,898600 6,896110 6,895150 6,895150 6,891050 Dkr 7,866180 7,865250 7,864840 7,865450 7,865450 7,869970 £Irl 0,767265 0,767874 0,767795 0,768286 0,768286 0,769677 £ 0,699701 0,701830 0,703570 0,705133 0,705133 0,708627 Lit 1 544,21 1 544,62 1 545,51 1 546,44 1 546,44 1 549,51 Dr 208,73200 211,41000 213,83300 215,69600 215,69600 221,79100 Esc 181,34400 182,09500 182,98200 183,81700 183,81700 186,09400 Pta 129,02800 129,48400 129,90900 130,30700 130,30700 131,43600